Exhibit 10.4

LOGO [g73764clip_image001.gif]

 

Banc of America Leasing & Capital, LLC    Equipment Security Note Number
17608-70002

 

This Equipment Security Note No. 17608-70002, dated as of January 16, 2008 (this
“Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 17608-70000 dated as of July 20, 2007 (the “Master
Agreement”), by and between Banc of America Leasing & Capital, LLC (“Lender”)
and Casual Male Retail Group, Inc. (“Borrower”). All capitalized terms used
herein and not defined herein shall have the respective meanings assigned to
such terms in the Master Agreement. If any provision of this Equipment Note
conflicts with any provision of the Master Agreement, the provisions contained
in this Equipment Note shall prevail. Borrower hereby authorizes Lender to
insert the serial numbers and other identification data of the Equipment, dates,
and other omitted factual matters or descriptions in this Equipment Note.

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity. All of Borrower’s
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever. Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower’s Obligations hereunder, any claim whatsoever against Lender.

1. Equipment Financed; Equipment Location; Grant of Security Interest. Subject
to the terms and provisions of the Master Agreement and as provided herein,
Lender is providing financing in the principal amount described in Section 2
below to Borrower in connection with the acquisition or financing of the
following described Equipment:

 

Quantity

   Description   

Serial Number

   Cost       See Exhibit A attached hereto   

Location of Equipment. The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location

  

Address

  

City

  

County

  

State

  

ZIP

      See Exhibit A attached hereto      

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement. Lender’s
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender’s prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

2. Payments. For value received, Borrower promises to pay to the order of
Lender, the principal amount of $2,120,025.59, together with interest thereon as
provided herein. This Equipment Note shall be payable by Borrower to Lender in
48 consecutive monthly, installments of principal and interest (the “Payments”)
commencing on February 16, 2008 (the “Initial Payment”) and continuing
thereafter through and including January 16, 2012 (the “Maturity Date”)
(collectively, the “Equipment Note Term”). Each Payment shall be in the amount
provided below, and due and payable on the same day of the month as the Initial
Payment set forth above in each succeeding payment period (each, a “Payment
Date”) during Equipment Note Term. All interest hereunder shall be calculated on
the basis of a year of 360 days comprised of 12 months of 30 days each. The
final Payment due and payable on the Maturity Date shall in any event be equal
to the entire outstanding and unpaid principal amount of this Equipment Note,
together with all accrued and unpaid interest, charges and other amounts owing
hereunder and under the Master Agreement.

 

(a) Interest Rate.

Interest shall accrue on the entire principal amount of this Equipment Note
outstanding for any calendar month or portion thereof, at a per annum rate of
interest equal to (i) one and 75/100 percent (1.75%) plus the rate of interest
equal to the “average of interbank offered rates for dollar deposits in the
London Market based on quotations of sixteen (16) major banks” for a term of 30
days as published in the Wall Street Journal under a heading entitled “Money
Rates, London Interbank Offered Rates (LIBOR)” or any future or substitute
heading, on the fifteenth day of the month preceding the Payment Date for the
applicable Payment, or (ii) if less, the highest rate of interest permitted by
applicable law (the “Interest Rate”).

 

Equipment Security Note 4.1.06

Page 1 of 2



--------------------------------------------------------------------------------

(b) Payment Amount.

The amount of each Payment shall consist of $44,167.20 of principal, plus all
interest accrued at the Interest Rate.

3. Prepayment The outstanding principal balance of this Equipment Note may be
prepaid in whole or part at any time, together with interest and late charges
accrued through the date of the prepayment, provided that such prepayment shall
be accompanied by a prepayment charge calculated as follows: one percent (1%) of
the amount of the prepaid if such prepayment occurs during the period from the
date of this Equipment Note to the first anniversary hereof; one-half percent
(0.5%) of the amount prepaid if such prepayment occurs during the period
commencing on the first day after the first anniversary hereof and continuing
through the second anniversary hereof; and no prepayment charge if such
prepayment occurs thereafter. Partial prepayments shall be applied against
principal installments in their inverse order of maturity. A prepayment charge
will not be due if this Equipment Note is refinanced with the Lender.

4. Borrower Acknowledgements. Upon delivery and acceptance of the Equipment,
Borrower shall execute this Equipment Note evidencing the amounts financed by
Lender in respect of such Equipment and the Payments of principal and interest
hereunder. By its execution and delivery of this Equipment Note, Borrower:

 

  (a) reaffirms of all of Borrower’s representations, warranties and covenants
as set forth in the Master Agreement and represents and warrants that no Default
or Event of Default under the Master Agreement exists as of the date hereof;

 

  (b) represents, warrants and agrees that: (i) the Equipment has been delivered
and is in an operating condition and performing the operation for which it is
intended to the satisfaction of Borrower; (ii) each item of Equipment has been
unconditionally accepted by Borrower for all purposes under the Master Agreement
and this Equipment Note; and (iii) there has been no material adverse change in
the operations, business, properties or condition, financial or otherwise, of
Borrower since May 5, 2007;

 

  (c) authorizes and directs Lender to advance the principal amount of this
Equipment Note to reimburse Borrower or pay Vendors all or a portion of the
purchase price of Equipment in accordance with Vendors’ invoices therefor,
receipt and approval of which are hereby reaffirmed by Borrower; and

 

  (d) agrees that Borrower is absolutely and unconditionally obligated to pay
Lender all Payments at the times and in the manner set forth herein.

 

BANC OF AMERICA LEASING & CAPITAL, LLC     Borrower: CASUAL MALE RETAIL GROUP,
INC. By:   /s/ David R. Cournoyer     By:   /s/ Dennis R. Hernreich
Printed Name:   David R. Cournoyer     Printed Name:   Dennis R. Hernreich
Title:   Senior Vice President     Title:   EVP, COO, CFO

 

Equipment Security Note 4.1.06

Page 2 of 2



--------------------------------------------------------------------------------

Exhibit 10.4a

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70002

 

Company

   Location Name    Division    Asset Type    Asset   

Description

   Insrv Date

Equipment Location: 8015 Citrus Park Drive, Tampa, FL 33625

10 CM

   9817 FF-S    53777    EXCALIBUR-SHELVING SYS    11/9/2006

10 CM

   9817 FF-S    54382    INTERIOR MFG-FIXTURES    11/9/2006

10 CM

   9817 FF-S    54457    BLAIR-FIXTURES    11/9/2006

10 CM

   9817 FF-S    54589    OLD DOMINION-FIX FRT    11/9/2006

10 CM

   9817 FF-S    54590    OLD DOMINION-FIX FRT    11/9/2006

10 CM

   9817 FF-S    54591    ROADWAY-EXCALIBUR FIX FRT    11/9/2006

10 CM

   9817 FF-S    54592    UNITED VAN-BLAIR FIX FRT    11/10/2006

10 CM

   9817 FF-S    55945    MARKETING BRANDING 5/15/06    5/15/2006

10 CM

   9817 FF-S    55946    MARKETING BRANDING 10/18/06    10/18/2006

10 CM

   9817 FF-S    56054    OLD DOMINION-JOSLIN FIX FRT    11/14/2006

10 CM

   9817 FF-S    56055    OLD DOMINION-FIX FRT    11/14/2006

10 CM

   9817 FF-S    56056    JOSLIN-FIXTURES    11/9/2006

10 CM

   9817 FF-S    56057    JOSLIN-TAX-FIXTURES    11/9/2006

10 CM

   9817 FF-S    56119    BLAIR-CASHWRAP/DOORS    11/9/2006

10 CM

   9817 FF-S    59161    OZ MANNEQUINS-PREM.PANT FORMS    6/1/2007

10 CM

   9817 FF-S    60701    TWIN MODAL-TABLE FRT OAKHILL/S    7/30/2007

9817

   Total         

Equipment Location: 12136 Lakewood Boulevard downey, Ca 90242

10 CM

   9842 FF-S    51596    ROADWAY-EXCALIBUR FIX FRT    4/13/2006

10 CM

   9842 FF-S    51598    EXCALIBUR-SHELVING SYS    4/13/2006

10 CM

   9842 FF-S    51599    EXCALIBUR-TAX-SHELVING SYS    4/13/2006

10 CM

   9842 FF-S    51898    UNITED VAN-BLAIR FIX FRT    4/13/2006

10 CM

   9842 FF-S    51899    PRO-MOTION-TV & VCR    4/13/2006

10 CM

   9842 FF-S    51900    SEAPORT GRAPHICS-LOGO BOX    4/13/2006

10 CM

   9842 FF-S    51901    W.B.MASON-FILES    4/13/2006

10 CM

   9842 FF-S    51902    BLAIR-CASHWRAP&FIXTURES W/TAX    4/13/2006

10 CM

   9842 FF-S    51903    JOSLIN-FIXTURES W/TX    4/13/2006

10 CM

   9842 FF-S    51904    OLD DOMINION-FIX FRT    4/16/2006

10 CM

   9842 FF-S    51968    JOSLIN-FIXTURES FROM PREPAID    4/13/2006

10 CM

   9842 FF-S    52434    UNITED VAN-BLAIR FIX FRT    5/18/2006

10 CM

   9842 FF-S    52435    JOSLIN-MANNEQUINS    4/21/2006

10 CM

   9842 FF-S    52437    OLD DOMINION-FIXTURES    4/19/2006

10 CM

   9842 FF-S    53092    ACE-MERCH FIXTURES    4/20/2006

10 CM

   9842 FF-S    55983    MARKETING BRANDING 5/15/06    5/15/2006

10 CM

   9842 FF-S    55984    MARKETING BRANDING 10/18/06    10/18/2006

10 CM

   9842 FF-S    59180    OZ MANNEQUINS-PREM.PANT FORMS    6/1/2007

10 CM

   9842 FF-S    60726    TWIN MODAL-TABLE FRT OAKHILL/S    7/30/2007

9842

   Total         

Equipment Location: 17401 Southcenter Parkway, Suite 141 Tukwila, WA 98188

10 CM

   9843 FF-S    51607    ROADWAY-FIX FRT    4/6/2006

10 CM

   9843 FF-S    51608    ROADWAY-BLAIR FIX FRT    4/6/2006

10 CM

   9843 FF-S    51609    ROADWAY-EXCALIBUR FIX FRT    4/6/2006

10 CM

   9843 FF-S    51613    EXCALIBUR-SHELVING SYS    4/6/2006

10 CM

   9843 FF-S    51614    EXCALIBUR-TAX-SHELVING SYS    4/6/2006

10 CM

   9843 FF-S    51619    SEAPORT GRAPHICS-LOG BOX    4/6/2006

10 CM

   9843 FF-S    51912    JOSLIN-FIXTURES    4/6/2006

10 CM

   9843 FF-S    51913    JOSLIN-TAX-FIXTURES    4/6/2006

10 CM

   9843 FF-S    51914    PRO-MOTION-TV & VCR    4/6/2006

10 CM

   9843 FF-S    51915    PRO-MOTION-TAX-TV & VCR    4/16/2006

10 CM

   9843 FF-S    51916    W.B.MASON-FILES    4/6/2006

10 CM

   9843 FF-S    51917    BLAIR-CASHWRAP&FIXTURES W/TAX    4/6/2006

10 CM

   9843 FF-S    51918    TWIN MODAL-BLAIR FIX FRT    4/6/2006

10 CM

   9843 FF-S    51969    JOSLIN-FIXTURES FROM PREPAID    4/6/2006

10 CM

   9843 FF-S    52439    JOSLIN-MANNEQUINS    4/7/2006

10 CM

   9843 FF-S    52555    JOSLIN-MANNEQUIN FRT    6/15/2006

10 CM

   9843 FF-S    52595    OLD DOMINION-FIX FRT    4/4/2006

10 CM

   9843 FF-S    53093    ACE-MERCH FIXTURES    4/6/2006

10 CM

   9843 FF-S    55985    MARKETING BRANDING 5/15/06    5/15/2006

10 CM

   9843 FF-S    55986    MARKETING BRANDING 10/18/06    10/18/2006

10 CM

   9843 FF-S    59181    OZ MANNEQUINS-PREM.PANT FORMS    6/1/2007

10 CM

   9843 FF-S    60727    TWIN MODAL-TABLE FRT OAKHILL/S    7/30/2007

9843

   Total         

Equipment Location: 464 N. Alafaya Trail, suite 108 Orlando, FL 32828

10 CM

   9844 FF-S    53410    INTERIOR MANFTR-DELIVERY    8/22/2006

10 CM

   9844 FF-S    53411    TWIN MODAL-BLAIR FIX FRT    8/22/2006

10 CM

   9844 FF-S    53453    W.B.MASON-FILES    8/22/2006

10 CM

   9844 FF-S    53454    ACE DESIGN-MERCH FIXTURES    8/22/2006

10 CM

   9844 FF-S    53455    BLAIR-CASHWRAP    8/22/2006

10 CM

   9844 FF-S    53627    EXCALIBUR-SHELVING SYS    8/22/2006

10 CM

   9844 FF-S    53628    ROADWAY-EXCALIBUR FRT    8/22/2006

10 CM

   9844 FF-S    53629    PRO-MOTION-TV & VCR    8/22/2006

10 CM

   9844 FF-S    53630    TWIN MODAL-BLAIR FIX FRT    8/22/2006

10 CM

   9844 FF-S    53631    OLD DOMINION-FIX FRT    8/22/2006

10 CM

   9844 FF-S    53830    BLAIR-MERCH FIXTURES    8/22/2006

10 CM

   9844 FF-S    54598    JOSLIN-FIXTURES    12/6/2006

10 CM

   9844 FF-S    54599    JOSLIN-TAX-FIXTURES    12/6/2006

10 CM

   9844 FF-S    54665    EXCALIBUR-SHELVING SYS    8/22/2006

10 CM

   9844 FF-S    55987    MARKETING BRANDING 5/15/06    5/15/2006

10 CM

   9844 FF-S    55988    MARKETING BRANDING 10/18/06    10/18/2006

10 CM

   9844 FF-S    56206    JOSLIN FIXTURES FROM PREPAID    8/22/2006

10 CM

   9844 FF-S    56210    JOSLIN STEAMER FROM PREPAID    8/22/2006

10 CM

   9844 FF-S    58191    NAT’L COLOR-SEAPORT G-LOGO BOX    7/20/2006

10 CM

   9844 FF-S    59182    OZ MANNEQUINS-PREM.PANT FORMS    6/1/2007

10 CM

   9844 FF-S    60728    TWIN MODAL-TABLE FRT OAKHILL/S    7/30/2007

9844

   Total         

 

Page 1 of 7



--------------------------------------------------------------------------------

Company

   Location Name    Division    Asset Type    Asset   

Description

   Insrv Date

Equipment Location: 501-503 Boston Post Road Port Chester, NY 10573

10 CM

   9845 FF-S    57624    IMG-FIX FRT    5/24/2007

10 CM

   9845 FF-S    57625    NEMF-FIX FRT    5/24/2007

10 CM

   9845 FF-S    57626    JOSLIN-FIXTURES W/TX    5/24/2007

10 CM

   9845 FF-S    58137    JOSLIN-FIXTURES FROM PREPAID    5/24/2007

10 CM

   9845 FF-S    58305    NEMF-EXCALIBUR FIX FRT    5/24/2007

10 CM

   9845 FF-S    58306    NEMF-FIX FRT    5/24/2007

10 CM

   9845 FF-S    58307    NEMF-JOSLIN FIX FRT    5/24/2007

10 CM

   9845 FF-S    58308    PRO MOTION TECH-TV & VCR    5/24/2007

10 CM

   9845 FF-S    58309    PRO MOTION TECH-TAX-TV & VCR    5/15/2007

10 CM

   9845 FF-S    58326    ROBELAN-DISPLAY FIXTURES    5/24/2007

10 CM

   9845 FF-S    58496    BLAIR-RACKS,TABLES,FIXTURES    6/14/2007

10 CM

   9845 FF-S    58497    BLAIR-CASHWRAP,FIXTURES    6/14/2007

10 CM

   9845 FF-S    58499    EXCALIBUR-SHELVING SYSTEM    5/24/2007

10 CM

   9845 FF-S    58500    W B MASON-FILES    5/24/2007

10 CM

   9845 FF-S    58598    JOSLIN-FIXTURES    5/24/2007

10 CM

   9845 FF-S    58762    TWIN MODAL-BLAIR FIX FRT    5/24/2007

10 CM

   9845 FF-S    59183    OZ MANNEQUINS-PREM.PANT FORMS    6/1/2007

10 CM

   9845 FF-S    59858    ACE-MERCH FIXTURES    9/6/2007

10 CM

   9845 FF-S    60729    TWIN MODAL-TABLE FRT OAKHILL/S    7/30/2007

9845

   Total         

Equipment Location: 444 Route 211 East Middletown, NY 10940

10 CM

   9846 FF-S    57627    PRO-MOTION-TV & VCR    5/17/2007

10 CM

   9846 FF-S    57628    PRO-MOTION-TAX-TV & VCR    5/17/2007

10 CM

   9846 FF-S    57629    JOSLIN-FIXTURES W/TX    5/17/2007

10 CM

   9846 FF-S    58136    JOSLIN-FIXTURES FROM PREPAID    5/17/2007

10 CM

   9846 FF-S    58195    EXCALIBUR SHELVING SYSTEM    5/17/2007

10 CM

   9846 FF-S    58311    NEMF-FIX FRT    5/17/2007

10 CM

   9846 FF-S    58502    BLAIR-RACKS,TABLES,FIXTURES    5/17/2007

10 CM

   9846 FF-S    58503    BLAIR-CASHWRAP,FIXTURES    5/17/2007

10 CM

   9846 FF-S    58504    W B MASON-FILES    5/17/2007

10 CM

   9846 FF-S    58604    UNITED VAN-BLAIR FIX FRT    5/22/2007

10 CM

   9846 FF-S    59184    OZ MANNEQUINS-PREM.PANT FORMS    6/1/2007

10 CM

   9846 FF-S    59470    JOSLIN-FIXTURES    7/30/2007

10 CM

   9846 FF-S    59471    JOSLIN-TAX-FIXTURES    7/30/2007

10 CM

   9846 FF-S    59567    MII=LIVING XL FIXTURES    8/24/2007

10 CM

   9846 FF-S    59860    BLAIR-FRAGRANCE FIXTURE    8/27/2007

10 CM

   9846 FF-S    59861    ACE-MERCH FIXTURES    9/6/2007

10 CM

   9846 FF-S    60731    TWIN MODAL-TABLE FRT OAKHILL/S    7/30/2007

10 CM

   9846 FF-S    60732    UNITED VAN-BLAIR FIX FRT    8/9/2007

9846

   Total         

Equipment Location: 820 West Stacy Road, Suite 330 Allen, TX 75013

10 CM

   9689 FF-S    51537    EXCALIBUR-SHELVING SYS    3/16/2006

10 CM

   9689 FF-S    51540    BLAIR-CASHWRAP & FIXTURES    3/16/2006

10 CM

   9689 FF-S    51541    BLAIR-TAX-CASHWRAP & FIXTURES    3/16/2006

10 CM

   9689 FF-S    51542    JOSLIN-FIXTURES W/TAX    3/16/2006

10 CM

   9689 FF-S    51543    UNITED VAN-BLAIR FIX FRT    3/16/2006

10 CM

   9689 FF-S    51662    JOSLIN-FIXTURES FROM PREPAID    3/16/2006

10 CM

   9689 FF-S    51822    BLAIR-FIXTURES    3/16/2006

10 CM

   9689 FF-S    51823    BLAIR-FIXTURES    3/16/2006

10 CM

   9689 FF-S    51824    ROOS-TABLES    3/16/2006

10 CM

   9689 FF-S    51825    ROOS-TAX-TABLES    3/16/2006

10 CM

   9689 FF-S    51826    OLD DOMINION-FIX FRT    3/16/2006

10 CM

   9689 FF-S    51827    OLD DOMINION-BLAIR FIX FRT    3/16/2006

10 CM

   9689 FF-S    51828    PRO-MOTION-TV & VCR    3/16/2006

10 CM

   9689 FF-S    51829    W.B.MASON-FILES    3/16/2006

10 CM

   9689 FF-S    51830    JOSLIN-FIXTURES W/TAX    3/16/2006

10 CM

   9689 FF-S    51831    OLD DOMINION-FIX FRT    3/20/2006

10 CM

   9689 FF-S    52313    MELVIN ROOS-CR FIXTURES    3/17/2006

10 CM

   9689 FF-S    53185    ROADWAY-EXCALIBUR FIX FRT    3/16/2006

10 CM

   9689 FF-S    54455    BLAIR-FIXTURES    3/31/2006

9689

   Total         

Equipment Location: 1955 South Casino Drive, Suite 207 Laughlin, NV 89029

10 CM

   9690 FF-S    51550    ROADWAY-EXCALIBUR FIX FRT    4/6/2006

10 CM

   9690 FF-S    51551    AIRE-RIDE TRANS-BLAIR FIX FRT    4/6/2006

10 CM

   9690 FF-S    51554    EXCALIBUR-SHELVING SYS    4/6/2006

10 CM

   9690 FF-S    51555    EXCALIBUR-TAX-SHELVING SYS    4/6/2006

10 CM

   9690 FF-S    51558    BLAIR-CASHWRAP & FIXTURE W/TAX    4/6/2006

10 CM

   9690 FF-S    51834    PRO-MOTION-TV & VCR    4/6/2006

10 CM

   9690 FF-S    51835    PRO-MOTION-TAX-TV & VCR    4/6/2006

10 CM

   9690 FF-S    51838    W.B.MASON-FILES    4/6/2006

10 CM

   9690 FF-S    51839    BLAIR-FIXTURES W/TAX    4/6/2006

10 CM

   9690 FF-S    51840    JOSLIN-FIXTURES W/TAX    4/6/2006

10 CM

   9690 FF-S    51841    OLD DOMINION-FIX FRT    4/6/2006

10 CM

   9690 FF-S    51842    ROOS-TABLES W/TX & CR    4/6/2006

10 CM

   9690 FF-S    51967    JOSLIN-FIXTURES FROM PREPAID    4/6/2006

10 CM

   9690 FF-S    52317    AIRE-RIDE-BLAIR FIX FRT    4/7/2006

10 CM

   9690 FF-S    52318    OLD DOMINION-FIX FRT    4/17/2006

10 CM

   9690 FF-S    52594    OLD DOMINION-FIX FRT    4/10/2006

9690

   Total         

Equipment Location: 5001 East Expressway 83, Suite 230 Mercedes, TX 78570

10 CM

   9691 FF-S    56880    PRO MOTION-TV & VCR    2/15/2007

10 CM

   9691 FF-S    56881    ROADWAY-EXCALIBUR FIX FRT    2/15/2007

10 CM

   9691 FF-S    56882    UNITED VAN-BLAIR FIX FRT    3/1/2007

10 CM

   9691 FF-S    56927    JOSLIN-FIXTURES w/TAX    2/15/2007

10 CM

   9691 FF-S    56944    W B MASON-FILES    3/2/2007

10 CM

   9691 FF-S    56945    MELVIN S ROOS-TABLES    2/15/2007

 

Page 2 of 7



--------------------------------------------------------------------------------

Company

   Location Name    Division    Asset Type    Asset   

Description

   Insrv Date

10 CM

   9691 FF-S    56946    OLD DOMINION-FIXTURE FRT    2/20/2007

10 CM

   9691 FF-S    57035    EXCALIBUR-SHELVING SYS    2/15/2007

10 CM

   9691 FF-S    57083    BLAIR-FIXTURES & RACKS    2/26/2007

10 CM

   9691 FF-S    60594    BLAIR-CASHWRAP,FIXTURES    2/15/2007

9691

   Total         

Equipment Location: 4840 Tanger Outlest Blvd, Suite 966 North Charleston, SC
29418

10 CM

   9692 FF-S    56885    PRO MOTION-TV & VCR    2/15/2007

10 CM

   9692 FF-S    56886    PRO MOTION-TAX-TV & VCR    2/6/2007

10 CM

   9692 FF-S    56887    ROADWAY-EXCALIBUR FIX FRT    2/15/2007

10 CM

   9692 FF-S    56888    TWIN MODAL-BLAIR FIX FRT    2/15/2007

10 CM

   9692 FF-S    56889    TWIN MODAL-BLAIR FIX FRT    2/15/2007

10 CM

   9692 FF-S    56928    JOSLIN-FIXTURES w/TAX    2/15/2007

10 CM

   9692 FF-S    56948    W B MASON-FILES    3/2/2007

10 CM

   9692 FF-S    56949    MELVIN S ROOS-TABLES    2/15/2007

10 CM

   9692 FF-S    56950    OLD DOMINION-FIXTURE FRT    2/20/2007

10 CM

   9692 FF-S    57005    BLAIR-CASHWRAP    2/15/2007

10 CM

   9692 FF-S    57039    EXCALIBUR-SHELVING SYS    2/15/2007

10 CM

   9692 FF-S    58450    BLAIR-RACKS,TABLES,FIXTURES    6/14/2007

9692

   Total         

Equipment Location: 4401 North IH 35, Suite 869 Round rock, TX 78664

10 CM

   9693 FF-S    56896    PRO MOTION-TV & VCR    2/15/2007

10 CM

   9693 FF-S    56897    UNITED VAN-BLAIR FIX FRT    2/15/2007

10 CM

   9693 FF-S    56898    UNITED VAN-BLAIR FIX FRT    2/22/2007

10 CM

   9693 FF-S    56899    JOSLIN-TAX-FIXTURES    2/15/2007

10 CM

   9693 FF-S    56900    ROADWAY-EXCALIBUR FIX FRT    2/15/2007

10 CM

   9693 FF-S    56929    JOSLIN-FIXTURES w/TAX    2/15/2007

10 CM

   9693 FF-S    56952    W B MASON-FILES    3/2/2007

10 CM

   9693 FF-S    56953    MELVIN S ROOS-TABLES    2/15/2007

10 CM

   9693 FF-S    56955    OLD DOMINION-FIXTURE FRT    2/20/2007

10 CM

   9693 FF-S    57007    BLAIR-CASHWRAP    2/15/2007

10 CM

   9693 FF-S    57043    EXCALIBUR-SHELVING SYS    2/15/2007

10 CM

   9693 FF-S    57092    BLAIR-RACKS & FIXTURES    2/26/2007

10 CM

   9693 FF-S    57093    BLAIR-TAX-RACKS & FIXTURES    2/26/2007

9693

   Total         

Equipment Location: 7051 south Desert Blvd, Suite C-333 Canutillo, TX 79835

10 CM

   9694 FF-S    60001    JOSLIN-RACKS, FIXTURES    10/10/2007

10 CM

   9694 FF-S    60002    JOSLIN-TAX-RACKS, FIXTURES    10/10/2007

10 CM

   9694 FF-S    60595    ROADWAY-EXCALIBUR FIX FRT    10/10/2007

10 CM

   9694 FF-S    60596    TWIN MODAL-BLAIR FIX FRT    10/10/2007

10 CM

   9694 FF-S    60598    BLAIR-CASHWRAP,FIXTURES    10/10/2007

10 CM

   9694 FF-S    60793    EXCALIBUR-SHELVING SYS    10/10/2007

9694

   Total         

Equipment Location: 1900 Military Road Niagara Falls, NY 14302

10 CM

   9166 FF-S    15928    SHELVES REDO 1998    2/1/1998

10 CM

   9166 FF-S    15931    LYNN LADDER 1998    2/1/1998

10 CM

   9166 FF-S    15937    JOSLIN DISPLAYS    2/1/1998

10 CM

   9166 FF-S    15938    ROSE DISPLAYS    2/1/1998

10 CM

   9166 FF-S    20173    JOSLIN DISPLAY, INC    4/15/1999

10 CM

   9166 FF-S    21210    VALLEY PLASTIC CO., INC.    6/16/1999

10 CM

   9166 FF-S    21865    PLASTICRAFTERS    10/18/1999

10 CM

   9166 FF-S    22088    PLASTICRAFTERS    10/18/1999

10 CM

   9166 FF-S    22313    JOSLIN DISPLAYS, INC.    11/8/1999

10 CM

   9166 FF-S    22314    GUSTAFSON ENTERPRISES    11/8/1999

10 CM

   9166 FF-S    22764    PLASTICRAFTERS    12/17/1999

10 CM

   9166 FF-S    23623    MULTIFAB PLASTICS, INC.    2/7/2000

10 CM

   9166 FF-S    24501    *ROSE DISPLAYS    5/8/2000

10 CM

   9166 FF-S    25728    WM PRAGER, LTD.    8/1/2000

10 CM

   9166 FF-S    36667    SECUREX    1/28/2003

10 CM

   9166 FF-S    38369    BOSCO - RACKS/ACCESSORIES UNIT    5/8/2003

10 CM

   9166 FF-S    38372    ALTERNATIVES MFG. - MANN. FORM    5/8/2003

10 CM

   9166 FF-S    38373    PRO-MOTION - VCR    5/8/2003

10 CM

   9166 FF-S    38374    JOSLIN DISPLAYS - FIXTURES    5/8/2003

10 CM

   9166 FF-S    40641    BOSCO-FIXTURES    10/5/2003

10 CM

   9166 FF-S    41252    WH FY’04 Fixture Distribution    1/4/2004

10 CM

   9166 FF-S    51700    JOSLIN-STEAMER W/TX    3/15/2006

10 CM

   9166 FF-S    58148    EXCALIBUR SHELVING SYSTEM    6/21/2007

10 CM

   9166 FF-S    58252    NEMF-EXCALIBUR FIX FRT    6/22/2007

10 CM

   9166 FF-S    58253    NEMF-JOSLIN FIX FRT    6/22/2007

10 CM

   9166 FF-S    58354    MELVIN ROOS-TABLES    6/22/2007

10 CM

   9166 FF-S    58355    BLAIR-FIXTURES    6/22/2007

10 CM

   9166 FF-S    58644    BLAIR-FIXTURES    6/22/2007

10 CM

   9166 FF-S    59597    JOSLIN-MANNEQUINS FIXTURES    6/22/2007

9166

   Total         

Equipment Location: 4700 McKnight Road Pittsburgh, PA 15237

10 CM

   9280 FF-S    16636    LYNN LADDER 1998    2/1/1998

10 CM

   9280 FF-S    36734    SECUREX    1/28/2003

10 CM

   9280 FF-S    52108    JOSLIN-MANNEQUINS    4/21/2006

10 CM

   9280 FF-S    53983    INTERIOR REBRANDING    4/30/2006

10 CM

   9280 FF-S    55398    MARKETING BRANDING 5/15/06    5/15/2006

10 CM

   9280 FF-S    55399    MARKETING BRANDING 10/18/06    10/18/2006

10 CM

   9280 FF-S    58890    OZ MANNEQUINS-PREM.PANT FORMS    6/1/2007

10 CM

   9280 FF-S    59797    BLAIR-CASHWRAP,WALL UNITS    9/24/2007

10 CM

   9280 FF-S    59799    EXCALIBUR SHELVING SYSTEM    9/12/2007

10 CM

   9280 FF-S    59954    JOSLIN-MANNEQUINS, FIXTURE    9/24/2007

10 CM

   9280 FF-S    59955    JOSLIN-TAX-MANNEQUINS, FIXTURE    9/24/2007

10 CM

   9280 FF-S    60250    TWIN MODAL-TABLE FRT OAKHILL/S    7/30/2007

 

Page 3 of 7



--------------------------------------------------------------------------------

Company

   Location Name    Division    Asset Type    Asset   

Description

   Insrv Date

10 CM

   9280 FF-S    60251    NEMF-EXCALIBUR FIX FRT    9/24/2007

10 CM

   9280 FF-S    60252    EXCALIBUR-SHELVING SYSTEM    10/8/2007

10 CM

   9280 FF-S    60253    BLAIR-FIXTURES & MILLWORK    9/24/2007

10 CM

   9280 FF-S    60254    TWIN MODAL-BLAIR FIX FRT    9/24/2007

9280

   Total         

Equipment Location: 2295 Richmond Avenue Staten Island, NY 10314

10 CM

   9388 FF-S    17204    LYNN LADDER 1998    2/1/1998

10 CM

   9388 FF-S    45261    UPS-JOSLIN FIX FRT    9/11/2004

10 CM

   9388 FF-S    45262    JOSLIN DISPLAY - FIXTURES    9/10/2004

10 CM

   9388 FF-S    45263    JOSLIN DISPLAY - TAX/FIXTURES    9/10/2004

10 CM

   9388 FF-S    49719    JOSLIN-FIXTURES    11/8/2005

10 CM

   9388 FF-S    49720    JOSLIN-TAX-FIXTURES    11/8/2005

10 CM

   9388 FF-S    49849    JOSLIN PREPAID FIXTURES    11/8/2005

10 CM

   9388 FF-S    50432    TWIN MODAL-CAPACITY FIX FRT    11/7/2005

10 CM

   9388 FF-S    50433    BLAIR-CAPACITY FIXTURES    11/17/2005

10 CM

   9388 FF-S    50434    BLAIR-TAX-CAPACITY FIXTURES    11/17/2005

10 CM

   9388 FF-S    52164    JOSLIN-MANNEQUINS    4/21/2006

10 CM

   9388 FF-S    54032    INTERIOR REBRANDING    4/30/2006

10 CM

   9388 FF-S    55500    MARKETING BRANDING 5/15/06    5/15/2006

10 CM

   9388 FF-S    55501    MARKETING BRANDING 10/18/06    10/18/2006

10 CM

   9388 FF-S    58273    NEMF-FIX FRT    6/28/2007

10 CM

   9388 FF-S    58274    NEMF-EXCALIBUR FIX FRT    6/28/2007

10 CM

   9388 FF-S    58275    NEMF-FIX FRT    6/28/2007

10 CM

   9388 FF-S    58327    ROBELAN-DISPLAY FIXTURES    6/27/2007

10 CM

   9388 FF-S    58400    EXCALIBUR-SHELVING SYSTEM    6/27/2007

10 CM

   9388 FF-S    58523    JOSLIN-FIXTURES FROM PREPAID    6/27/2007

10 CM

   9388 FF-S    58553    JOSLIN-FIXTURES    6/27/2007

10 CM

   9388 FF-S    58554    JOSLIN-TAX-FIXTURES    6/27/2007

10 CM

   9388 FF-S    58674    W B MASON-FILES    6/27/2007

10 CM

   9388 FF-S    58675    BLAIR-CASHWRAP/FIXTURES    6/29/2007

10 CM

   9388 FF-S    58941    OZ MANNEQUINS-PREM.PANT FORMS    6/1/2007

10 CM

   9388 FF-S    59187    ROBELAN-FIXTURES FROM PREPAID    6/21/2007

10 CM

   9388 FF-S    59211    JOSLIN FIXTURES FROM PREPAID    6/27/2007

10 CM

   9388 FF-S    59814    ACE-MERCH FIXTURES    9/6/2007

10 CM

   9388 FF-S    60330    TWIN MODAL-TABLE FRT OAKHILL/S    7/30/2007

10 CM

   9388 FF-S    60331    NEMF-FIXTURE FRT    6/27/2007

10 CM

   9388 FF-S    60332    NEMF-JOSLIN FIX FRT    6/27/2007

10 CM

   9388 FF-S    60333    BLAIR-SHELVES    10/4/2007

10 CM

   9388 FF-S    60334    UNITED VAN-BLAIR FIX FRT    6/27/2007

9388

   Total         

Equipment Location: 14300 East 42nd Avenue Independence, MO 64055

10 CM

   9777 FF-S    55881    MARKETING BRANDING 5/15/06    5/15/2006

10 CM

   9777 FF-S    55882    MARKETING BRANDING 10/18/06    10/18/2006

10 CM

   9777 FF-S    59129    OZ MANNEQUINS-PREM.PANT FORMS    6/1/2007

10 CM

   9777 FF-S    59683    JOSLIN-RACK    8/29/2007

10 CM

   9777 FF-S    59684    JOSLIN-TAX-RACK    8/29/2007

10 CM

   9777 FF-S    59848    ACE-MERCH FIXTURES    9/28/2007

10 CM

   9777 FF-S    59850    BLAIR-CASHWRAP,WALL UNITS    9/28/2007

10 CM

   9777 FF-S    59892    EXCALIBUR-SHELVING SYSTEM    9/28/2007

10 CM

   9777 FF-S    59920    JOSLIN-FIXTURES FROM PREPAID    9/28/2007

10 CM

   9777 FF-S    59983    JOSLIN-FIXTURES    9/17/2007

10 CM

   9777 FF-S    59984    JOSLIN-TAX-FIXTURES    9/17/2007

10 CM

   9777 FF-S    60666    TWIN MODAL-TABLE FRT OAKHILL/S    7/30/2007

10 CM

   9777 FF-S    60667    ROADWAY-EXCALIBUR FIX FRT    9/28/2007

10 CM

   9777 FF-S    60668    BLAIR-RACKS,TABLES, ACCESSORY    9/28/2007

10 CM

   9777 FF-S    60669    AIRE-RIDE-BLAIR FIX FRT    9/28/2007

9777

   Total         

Equipment Location: 902 W. Kimberly Road Davenport, IA 52806

10 CM

   9792 FF-S    30700    FYE00 CONV # 7020    7/31/1999

10 CM

   9792 FF-S    30771    FYE01 CONV # 7020    7/29/2000

10 CM

   9792 FF-S    37031    SECUREX    1/28/2003

10 CM

   9792 FF-S    52386    JOSLIN-MANNEQUINS    4/7/2006

10 CM

   9792 FF-S    54276    INTERIOR REBRANDING    4/30/2006

10 CM

   9792 FF-S    55901    MARKETING BRANDING 5/15/06    5/15/2006

10 CM

   9792 FF-S    55902    MARKETING BRANDING 10/18/06    10/18/2006

10 CM

   9792 FF-S    56048    DOTY-INTERIOR REBRAND    10/9/2006

10 CM

   9792 FF-S    59139    OZ MANNEQUINS-PREM.PANT FORMS    6/1/2007

10 CM

   9792 FF-S    59688    JOSLIN-FIXTURES    8/30/2007

10 CM

   9792 FF-S    59716    JOSLIN-FIXTURES    9/22/2007

10 CM

   9792 FF-S    59852    BLAIR-CASHWRAP,SHELVES    9/26/2007

10 CM

   9792 FF-S    60679    TWIN MODAL-TABLE FRT OAKHILL/S    7/30/2007

10 CM

   9792 FF-S    60680    AIRE-RIDE-BLAIR FIX FRT    9/26/2007

9792

   Total         

Equipment Location: 1301 Avenue of the Americas, New York, NY 10019

11 RUSA

   5013 FF-S    49296    MONARCH INDUSTRIES - FIXTURES    8/18/2005

11 RUSA

   5013 FF-S    49528    UNITED VAN-MONARCH FIX FRT    9/2/2005

11 RUSA

   5013 FF-S    56749    JOSLIN-FIXTURES    3/20/2007

11 RUSA

   5013 FF-S    56977    FIXTURE ONE-FIXTURES    3/21/2007

11 RUSA

   5013 FF-S    57115    JOSLIN-SHOE RACK    4/9/2007

11 RUSA

   5013 FF-S    58234    BLAIR-H RACKS    5/27/2007

11 RUSA

   5013 FF-S    58236    TWIN MODAL-BLAIR FIX FRT    5/27/2007

11 RUSA

   5013 FF-S    58237    JOSLIN-FIXTURES-RACKS    5/27/2007

11 RUSA

   5013 FF-S    58321    CROWN METAL-STANDARDS    5/27/2007

11 RUSA

   5013 FF-S    59487    JOSLIN-FIXTURES    8/31/2007

11 RUSA

   5013 FF-S    59501    LEO D BERSTEIN-FORMS    8/31/2007

11 RUSA

   5013 FF-S    59720    JOSLIN-PHASE II FIX    8/27/2007

11 RUSA

   5013 FF-S    60006    CROWN METAL-STANDARDS    8/31/2007

11 RUSA

   5013 FF-S    60739    NEMF-BURNSTEIN FIX FRT    8/31/2007

5013

   Total         

 

Page 4 of 7



--------------------------------------------------------------------------------

Company

   Location Name    Division    Asset Type    Asset   

Description

   Insrv Date

Equipment Location: 1625 Nothern Blvd., Manhasset, NY 11030

11 RUSA

   5029 FF-S    49677    NEW ERA-FIXTURES    11/11/2005

11 RUSA

   5029 FF-S    49678    UNITED VAN-NEW ERA FRT    11/15/2005

11 RUSA

   5029 FF-S    49679    CAHILL-CART    11/11/2005

11 RUSA

   5029 FF-S    49680    CAHILL-SHELVING    11/11/2005

11 RUSA

   5029 FF-S    49681    B & G LIEB-SEW MACHINE FRT    11/9/2005

11 RUSA

   5029 FF-S    49825    NEW ERA-CASHWRAP,FIXTURES,FRT    11/11/2005

11 RUSA

   5029 FF-S    49827    CAHILL-SHELVING SYS    11/11/2005

11 RUSA

   5029 FF-S    49828    JOSLIN-FIXTURES,FRT    11/11/2005

11 RUSA

   5029 FF-S    49830    W.B.MASON-FILE,DESK,CHAIR    11/11/2005

11 RUSA

   5029 FF-S    49831    B&G LIEBERMAN-IRON STATION    11/11/2005

11 RUSA

   5029 FF-S    49832    PAM INTERN’L-FIXTURE    11/11/2005

11 RUSA

   5029 FF-S    49833    NEMF/OLD DOM-FIXTURE FRT    11/11/2005

11 RUSA

   5029 FF-S    49834    OLD DOMINION-CORP SAFE FRT    11/11/2005

11 RUSA

   5029 FF-S    50608    NEW ARA-MILLWORK    11/29/2005

11 RUSA

   5029 FF-S    50609    NEMF-BERNSTEIN FIX FRT    11/11/2005

11 RUSA

   5029 FF-S    50610    OLD DOMINION-SEW MACHINE FRT    11/11/2005

11 RUSA

   5029 FF-S    50611    OLD DOMINION-GLASS FIX FRT    11/15/2005

11 RUSA

   5029 FF-S    50612    OLD DOMINION-CAPITAL HW FIX FR    11/14/2005

11 RUSA

   5029 FF-S    50613    OLD DOMINION-JOCKEY FIX FRT    11/15/2005

11 RUSA

   5029 FF-S    50614    OLD DOMINION-TENNSCO SIX FRT    11/11/2005

11 RUSA

   5029 FF-S    50615    ROADWAY-NEWOOD FIX FRT    11/11/2005

11 RUSA

   5029 FF-S    50616    JOSLIN-FIXTURES    11/11/2005

11 RUSA

   5029 FF-S    50617    CAHILL-SHELVING    11/22/2005

11 RUSA

   5029 FF-S    50618    DEMARTINO-FURNITURE    12/14/2005

11 RUSA

   5029 FF-S    50619    JOCKEY-DISPLAY FIXTURE    11/21/2005

11 RUSA

   5029 FF-S    50620    W.B.MASON-DESK    11/11/2005

11 RUSA

   5029 FF-S    50621    B&G LIEBERMAN-MACHINES & PRESS    11/11/2005

11 RUSA

   5029 FF-S    50622    JOSLIN-FIXTURES    11/30/2005

11 RUSA

   5029 FF-S    51168    LEO BERNSTEIN-FORMS    11/11/2005

11 RUSA

   5029 FF-S    51305    WH DIST FYE’06    1/1/2006

11 RUSA

   5029 FF-S    51628    OLD DOMINION-JOSLIN FIX FRT    11/29/2005

11 RUSA

   5029 FF-S    51630    B&G LIEBERMAN-SEWING MACHINE    1/6/2006

11 RUSA

   5029 FF-S    51631    B&G LIEBERMAN-SEWING MACHINE    1/5/2006

11 RUSA

   5029 FF-S    51632    NEW ERA-GLASS UNIT TOP    3/10/2006

11 RUSA

   5029 FF-S    52463    JOSLIN-FIXTURES    4/28/2006

11 RUSA

   5029 FF-S    53466    B&G LIEBERMAN-INSTALL BLINDSTI    4/6/2006

11 RUSA

   5029 FF-S    54434    POP-TABLES    11/7/2006

5029

   Total         

Equipment Location: 17 W. 180 22nd Street, Oakbrook Terrace, IL 60181

11 RUSA

   5030 FF-S    56756    CAHILL-SHELVING SYS    3/1/2007

11 RUSA

   5030 FF-S    56757    B&G LIEBERMAN-PRESS BOILER    3/1/2007

11 RUSA

   5030 FF-S    56758    UNITED VAN-FIX FRT    3/15/2007

11 RUSA

   5030 FF-S    56759    JOSLIN-FIXTURES    3/12/2007

11 RUSA

   5030 FF-S    56773    FIXTURE ONE-FIXTURES    3/1/2007

11 RUSA

   5030 FF-S    56776    OLD DOMINION-FIX FRT    3/1/2007

11 RUSA

   5030 FF-S    56777    B&G LIEBERMAN-SEWING/STEAM SYS    3/1/2007

11 RUSA

   5030 FF-S    56979    MELVIN S ROOS-SHOE RISER    3/1/2007

11 RUSA

   5030 FF-S    56980    FIXTUREONE-INSTALL FIXTURES    3/1/2007

11 RUSA

   5030 FF-S    56981    W B MASON-DESK,FILES,CHAIRS    3/1/2007

11 RUSA

   5030 FF-S    56982    FIXTUREONE-FIXTURES    3/1/2007

11 RUSA

   5030 FF-S    56983    OLD DOMINION- FIX FREIGHT    3/1/2007

11 RUSA

   5030 FF-S    57025    FIXTURE ONE-CASHWRAP    3/1/2007

11 RUSA

   5030 FF-S    57116    BERNSEIN-MANNEQUINS    3/1/2007

11 RUSA

   5030 FF-S    57117    AIRE RIDE-FIX ONE FRT    3/23/2007

11 RUSA

   5030 FF-S    57504    OLD DOMINION-RETAIL FIX FRT    3/5/2007

11 RUSA

   5030 FF-S    57505    OLD DOMINION-FIXTURE FRT    3/1/2007

11 RUSA

   5030 FF-S    57506    OLD DOMINION-BERNSTEIN FRT    3/5/2007

11 RUSA

   5030 FF-S    57507    OLD DOMINION-CAP HW FRT    3/5/2007

11 RUSA

   5030 FF-S    57508    OLD DOMINION-JOSLIN FIX FRT    3/5/2007

11 RUSA

   5030 FF-S    58125    JOSLIN-FIXTURES    3/1/2007

11 RUSA

   5030 FF-S    58126    JOCKEY-FIXTURES    3/15/2007

11 RUSA

   5030 FF-S    58323    JOCKEY-MERCH FIXTURES    4/21/2007

11 RUSA

   5030 FF-S    58516    BG LIEBERMAN-SEWING MACH INSTA    3/14/2007

11 RUSA

   5030 FF-S    60013    CROWN METAL-STANDARDS    5/16/2007

11 RUSA

   5030 FF-S    60740    ROADWAY-EXCALIBUR FIX FRT    7/9/2007

5030

   Total         

Equipment Location: 1400 Worcester Street, Natick, MA 01760

11 RUSA

   5031 FF-S    53677    CAHILL-SHELVING SYS    10/2/2006

11 RUSA

   5031 FF-S    53679    FIXTURE ONE - FIXTURES    10/3/2006

11 RUSA

   5031 FF-S    53680    FIXTURE ONE-FIXTURES    10/3/2006

11 RUSA

   5031 FF-S    53800    OLD DOMINION-CAHIL FIX FRT    9/18/2006

11 RUSA

   5031 FF-S    53801    ROADWAY-NEWOOD FIX FRT    10/3/2006

11 RUSA

   5031 FF-S    53802    RED LINE-FIX FRT    10/3/2006

11 RUSA

   5031 FF-S    53803    BERNSTEIN-MANNEQUINS    10/3/2006

11 RUSA

   5031 FF-S    53804    JOSLIN-FURN & FIXTURES    10/3/2006

11 RUSA

   5031 FF-S    53840    B&G LIEBERMAN-SEW&PRESS    10/3/2006

11 RUSA

   5031 FF-S    53841    B&G LIEBERMAN-SEWING MACHINE    10/3/2006

11 RUSA

   5031 FF-S    53842    POP SALES-FIXTURES    10/3/2006

11 RUSA

   5031 FF-S    53843    WB MASON-FURNITURE    10/3/2006

11 RUSA

   5031 FF-S    54407    CAHILL-SHELVING    10/18/2006

11 RUSA

   5031 FF-S    54408    JOCKEY-FIXTURES    10/16/2006

11 RUSA

   5031 FF-S    54509    NEMF-BERNSTEIN FIX FRT    10/3/2006

11 RUSA

   5031 FF-S    54510    NEMF-JOSLIN FIX FRT    10/3/2006

11 RUSA

   5031 FF-S    54511    OLD DOMINION-MOBILE FIX FRT    10/23/2006

11 RUSA

   5031 FF-S    54512    OLD DOMINION-OLD CASTLE FIX FR    10/9/2006

 

Page 5 of 7



--------------------------------------------------------------------------------

Company

   Location Name    Division    Asset Type    Asset   

Description

   Insrv Date

11 RUSA

   5031 FF-S    54513    OLD DOMINION-LIEBERMAN FIX FRT    10/3/2006

11 RUSA

   5031 FF-S    54514    OLD DOMINION-CAPITOL FIX FRT    10/9/2006

11 RUSA

   5031 FF-S    54515    OLD DOMINION-JOCKEY FIX FRT    10/9/2006

11 RUSA

   5031 FF-S    54516    CALVIN KLEIN-FIX FRT    11/22/2006

11 RUSA

   5031 FF-S    56096    JOSLIN-FIXTURES    10/23/2006

11 RUSA

   5031 FF-S    56097    TWIN MODAL-FIXTURE ONE FRT    10/3/2006

11 RUSA

   5031 FF-S    56731    SCOTT SIGN SYS-INTERIOR SIGNS    10/17/2006

11 RUSA

   5031 FF-S    56764    ELLIOT SEWING-MACHINE PARTS    12/6/2006

11 RUSA

   5031 FF-S    56986    MELVIN S ROOS-SHOE RISER    3/7/2007

11 RUSA

   5031 FF-S    58128    JOSLIN-SIGNHOLDERS    1/2/2007

5031

   Total         

Equipment Location: 450 North State Route 17, Paramus, NJ 07652

11 RUSA

   5032 FF-S    59725    B&G LIEBERMAN-STEAM PRESS    9/13/2007

11 RUSA

   5032 FF-S    59726    ABLE STEAM-TAYLOR SHOP EQUIP    9/21/2007

11 RUSA

   5032 FF-S    59879    EXCALIBUR SHELVING SYSTEM    9/13/2007

11 RUSA

   5032 FF-S    59880    LEO D BERSTEIN-MANNEQUINS    9/13/2007

11 RUSA

   5032 FF-S    59882    FIXTUREONE-CASHWRAP,FIXTURES    9/13/2007

11 RUSA

   5032 FF-S    59921    JOSLIN-FIXTURES FROM PREPAID    9/13/2007

11 RUSA

   5032 FF-S    60015    B&G LIEBERMAN-BOILER MINIPAC    9/13/2007

11 RUSA

   5032 FF-S    60016    JOSLIN-SHOE STOOL    10/17/2007

11 RUSA

   5032 FF-S    60017    JOCKEY-MERCH FIX    9/26/2007

11 RUSA

   5032 FF-S    60018    JOSLIN-FIXTURES    9/13/2007

11 RUSA

   5032 FF-S    60019    JOSLIN-RACK, STEAMER    9/13/2007

11 RUSA

   5032 FF-S    60020    JOSLIN-FIXTURE CLIPS    9/28/2007

11 RUSA

   5032 FF-S    60021    CROWN METAL-STANDARDS    9/13/2007

11 RUSA

   5032 FF-S    60741    AIRE-RIDE-RETAIL FIX FRT    9/13/2007

11 RUSA

   5032 FF-S    60742    NEMF-JOSLIN FIX FRT    9/13/2007

11 RUSA

   5032 FF-S    60743    NEMF-EXCALIBUR FIX FRT    9/13/2007

11 RUSA

   5032 FF-S    60744    NEMF-FIXTURE FRT    9/13/2007

11 RUSA

   5032 FF-S    60745    NEMF-BURNSTEIN FIX FRT    9/13/2007

11 RUSA

   5032 FF-S    60746    FIXTUREONE-FIXTURES    9/13/2007

11 RUSA

   5032 FF-S    60748    FIXTUREONE-MILLWORK INSTALL    9/13/2007

11 RUSA

   5032 FF-S    60751    CRATE & BARREL-VISUAL FIXTURES    9/13/2007

11 RUSA

   5032 FF-S    60752    CROWN METAL-FIXTURES    9/13/2007

5032

   Total         

Equipment Location: 150 Allendale Rd., Building 1, 2nd Floor, King of Prussia,
PA 19406

11 RUSA

   5033 FF-S    59491    ABLE STEAM-PRESS    8/16/2007

11 RUSA

   5033 FF-S    59493    JOSLIN-FIXTURES    8/16/2007

11 RUSA

   5033 FF-S    59502    W B MASON-FILES,DESKS,CHAIRS    8/22/2007

11 RUSA

   5033 FF-S    59503    MELVIN ROOS-SHOE RISERS    8/22/2007

11 RUSA

   5033 FF-S    59504    ALLUMINARE-PENDANT LIGHT    8/16/2007

11 RUSA

   5033 FF-S    59505    URBAN OUTFITTERS-VISUAL FIXTUR    8/16/2007

11 RUSA

   5033 FF-S    59506    CRATE BARREL-VISUAL FIXTURES    8/16/2007

11 RUSA

   5033 FF-S    59507    FIXTUREONE-MERCH FIXTURES    8/16/2007

11 RUSA

   5033 FF-S    59508    IKEA-VISUAL FIXTURES    8/16/2007

11 RUSA

   5033 FF-S    59509    MARLITE-MERCH FIXTURES    8/22/2007

11 RUSA

   5033 FF-S    59574    ONTARIO-RUGS    8/16/2007

11 RUSA

   5033 FF-S    59586    FIXTURE ONE-CASHWRAP,FIXTURES    8/16/2007

11 RUSA

   5033 FF-S    59587    CRATE & BARREL-FURN & FIXTURES    8/16/2007

11 RUSA

   5033 FF-S    59588    EXCALIBUR-SHELVING    8/16/2007

11 RUSA

   5033 FF-S    59730    B&G LIEBERMAN-BLINDSTITCH    8/16/2007

11 RUSA

   5033 FF-S    59883    M.ROOS-SHOE RISERS    8/28/2007

11 RUSA

   5033 FF-S    59884    LEO D BERSTEIN-MANNEQUINS    8/28/2007

11 RUSA

   5033 FF-S    59886    B & G LIEBERMAN-IRON STAND    9/10/2007

11 RUSA

   5033 FF-S    59910    MARSHALLS-VISUAL FIXTURES    8/16/2007

11 RUSA

   5033 FF-S    60025    CROWN METAL-FIXTURE    10/12/2007

11 RUSA

   5033 FF-S    60026    JOSLIN-SHOE STOOL    10/17/2007

11 RUSA

   5033 FF-S    60027    JOCKEY-MERCH FIX    9/26/2007

11 RUSA

   5033 FF-S    60028    CLEARR-VISUAL FIXTURE    8/16/2007

11 RUSA

   5033 FF-S    60764    AIRE-RIDE-JOCKEY FIX FRT    8/28/2007

11 RUSA

   5033 FF-S    60765    NEMF-EXCALIBUR FIX FRT    8/16/2007

11 RUSA

   5033 FF-S    60766    NEMF-FIXTURE FRT    8/16/2007

11 RUSA

   5033 FF-S    60767    NEMF-JOSLIN FIX FRT    8/16/2007

11 RUSA

   5033 FF-S    60768    FIXTUREONE-FIXTURE INSTALL    8/30/2007

11 RUSA

   5033 FF-S    60769    NEMF-BURNSTEIN FIX FRT    8/16/2007

5033

   Total         

Equipment Location: 202 Red Apple Court, Central Valley, NY 10917

11 RUSA

   5401 FF-S    52575    CAHILL-SHELVING SYSTEM    6/30/2006

11 RUSA

   5401 FF-S    52576    NEMF-JOSLIN FIX FRT    6/30/2006

11 RUSA

   5401 FF-S    52577    ROADWAY-NEWOOD FIX FRT    6/30/2006

11 RUSA

   5401 FF-S    52578    JOSLIN-WALL UNIT    6/30/2006

11 RUSA

   5401 FF-S    53214    BLAIR-SHELVING    6/30/2006

11 RUSA

   5401 FF-S    53215    BERNSTEIN-MANNEQUINS    6/30/2006

11 RUSA

   5401 FF-S    53216    WB MSAON-DESK & FILE CABINET    6/30/2006

11 RUSA

   5401 FF-S    53217    NEMF-FIX FRT    6/30/2006

11 RUSA

   5401 FF-S    53218    JOSLIN-FIXTURES    6/30/2006

11 RUSA

   5401 FF-S    53423    NEMF-BERNSTEING FIX FRT    6/30/2006

11 RUSA

   5401 FF-S    53424    NEMF-JOSLIN FIX FRT    6/30/2006

11 RUSA

   5401 FF-S    53425    NEMF-BLAIR FIX FRT    6/30/2006

11 RUSA

   5401 FF-S    53426    BLAIR-SHELVING    7/19/2006

11 RUSA

   5401 FF-S    53427    ROADWAY-JOSLIN FIX FRT    6/30/2006

11 RUSA

   5401 FF-S    53428    TWIN MODAL-BLAIR FIX FRT    6/30/2006

11 RUSA

   5401 FF-S    53429    JOCKEY-MERCH FIXTURE    7/14/2006

11 RUSA

   5401 FF-S    53430    OLD DOMINION-FIX FRT    7/5/2006

11 RUSA

   5401 FF-S    53431    OLD DOMINION-JOSLIN FIX FRT    7/3/2006

11 RUSA

   5401 FF-S    53432    OLD DOMINION-JOCKEY FIX FRT    7/5/2006

11 RUSA

   5401 FF-S    53433    OLD DOMINION-TENNSCO FIX FRT    6/30/2006

11 RUSA

   5401 FF-S    53434    JOSLIN-FIXTURES    7/11/2006

 

Page 6 of 7



--------------------------------------------------------------------------------

Company

   Location Name    Division    Asset Type    Asset   

Description

   Insrv Date

11 RUSA

   5401 FF-S    53467    BLAIR-FIXTURES    6/30/2006

11 RUSA

   5401 FF-S    53689    NEMF-BLAIR FIX FRT    7/12/2006

11 RUSA

   5401 FF-S    53810    JOSLIN-FIXTURES    9/28/2006

11 RUSA

   5401 FF-S    53856    JOSLIN-FIXTURES FROM PREPAID    6/30/2006

11 RUSA

   5401 FF-S    54669    JOSLIN-FIXTURE FRT    10/31/2006

11 RUSA

   5401 FF-S    56102    JOSLIN-FIXTURES    12/21/2006

Equipment Location: 555 Turnpike Street, Canton, MA 02021 (Corporate
Headquarters)

10

   141 CORP    141    080141SHOE RACKING - CONVEYCO    9/17/2007

 

Casual Male Retail Group, Inc.   /S/ DENNIS R. HERNREICH By:   DENNIS R.
HERNREICH Title:   EVP, COO, CFO

 

Page 7 of 7